COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Senior Judge Overton


CHRISTOPHER B. HARRISON
                                             MEMORANDUM OPINION*
v.   Record No. 1826-02-4                         PER CURIAM
                                              NOVEMBER 19, 2002
L'AUBERGE CHEZ FRANCOIS AND
 FIREMAN'S FUND INSURANCE
 COMPANY OF WISCONSIN


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Christopher B. Harrison, pro se, on brief).

             (Forest A. Nester; Brizendine & Nilsson, on
             brief), for appellees.


     Christopher B. Harrison contends the Workers' Compensation

Commission erred in denying his application for a change in

condition.     Upon reviewing the record and the parties' briefs,

we conclude that this appeal is without merit.      Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

     "General principles of workman's compensation law provide

that 'in an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"     Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d
570, 572 (1986)).   On appeal, we view the evidence in the light

most favorable to the prevailing party below.   R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).

     In denying Harrison's change-in-condition application, the

commission made the following findings:

          [T]here is no evidence that Dr. [Charles]
          Park was fully aware of the nature and
          extent of treatment that was provided to
          [Harrison] in 1994. While Dr. Park was
          presumably aware that surgery had been
          previously performed at L4-5, because it was
          revealed on the MRI study of June 17, 2001,
          that physician could not know that the
          myelogram studies in 1994 also showed a
          herniation defect at L3-4, since these
          records were not produced in these
          proceedings until late November 2001.
          Therefore, Dr. Park had incomplete
          information, and we accord his opinion on
          causation little weight.

          Dr. [Louis E.] Levitt initially deemed the
          2001 surgery to be directly related to
          [Harrison's] work accident on May 10, 2000.
          Even after receiving medical records that
          showed an intervening accident and back
          treatment over a period of approximately 5
          months, Dr. Levitt still considered that the
          work accident played some role in the need
          for surgery in June 2001, although it was
          not the exclusive cause. However, after
          receiving Dr. [Bernard] Stopak's records,
          which showed back symptomatology since 1969,
          and disc herniations at both the L3-4 and
          L4-5 levels, but uncorrected at L3-4,
          Dr. Levitt reasonably concluded that the
          work trauma was only a temporary
          exacerbation of [Harrison's] pre-existing
          back problems, and that the surgery
          performed in 2001 was attributable to
                              - 2 -
            Harrison's pre-existing problems, with
            little, if any, causal relationship to the
            work accident on May 10, 2000.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 215 (1991).    As fact finder, the commission was

entitled to weigh the medical evidence, accept Dr. Levitt's

opinion, and reject Dr. Park's contrary opinion.    "Questions

raised by conflicting medical opinions must be decided by the

commission."     Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).    Dr. Park's opinion concerning

causation was based upon an inaccurate and incomplete medical

history.    Where a medical opinion is based upon an incomplete or

inaccurate medical history, the commission is entitled to

conclude that the opinion is of little probative value.     See

Clinchfield Coal Co. v. Bowman, 229 Va. 249, 251-52, 329 S.E.2d
15, 16 (1985).

     We note that Harrison attached to his brief several medical

reports and letters, which are not contained in the commission's

record.    Dr. Stopak's July 24, 2002 letter and Dr. Park's July

18, 2002 letter were written after the commission rendered its

decision on review on June 21, 2002.    Harrison did not request

that the commission consider those letters as after-discovered

evidence.   Moreover, because the letters could have been

obtained prior to the hearing through the exercise of reasonable
                                - 3 -
diligence, they do not qualify as after-discovered evidence.

Thus, in rendering our decision, we do not consider any evidence

that was not properly before the commission when it rendered its

decision.

     The commission's findings, based upon Dr. Levitt's opinion,

are binding and conclusive upon us.   Thus, we cannot say as a

matter of law that Harrison's evidence proved that his

disability beginning June 16, 2001 and his June 29, 2001 surgery

were causally related to his compensable May 10, 2000 injury by

accident.   See Tomko v. Michael's Plastering Co., 210 Va. 697,

699, 173 S.E.2d 833, 835 (1970).

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                              - 4 -